—Order of disposition, Family Court, Bronx County (Harvey Sklaver, J.), entered on or about August 9,1995, which adjudicated respondent a juvenile delinquent, following a fact-finding determination that respondent committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second and third degrees, attempted robbery in the second and third degrees, grand larceny in the fourth degree and petit larceny, and placed him in the custody of the Division for Youth for a period of 18 months, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. The complainant’s testimony demonstrated that the juvenile respondent forcibly stole money and a hat from the complainant. The threatened use of force could logically be inferred from the totality of circumstances (People v Lopez, 161 AD2d 670, lv denied 76 NY2d 791). As to the taking of the complainant’s hat, the facts sufficiently support the finding that by throwing the 11-year-old complainant’s hat up on the store’s roof, the juvenile respondent intended to deprive the complainant of his *153property (see, Penal Law § 155.05 [1]; § 155.00 [3]; cf., People v Parker, 96 AD2d 1063). Concur—Murphy, P. J., Wallaeh, Kupferman, Williams and Mazzarelli, JJ.